 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8    GRACIELA WILLIAMS DBA TRI-STAR                     Case No. 1:19-cv-00936-LJO-EPG
      EVICTIONS,
 9
                     Plaintiff,                          ORDER RE: NOTICE OF VOLUNTARY
10                                                       DISMISSAL WITH PREJUDICE OF
             v.                                          DEFENDANT QUARTERSPOT, INC.
11
      QUARTERSPOT, INC, et al.,
12                                                       (ECF No. 24)
                     Defendants.
13

14         On October 29, 2019, Plaintiff, Graciela Williams, doing business as Tri-Star Evictions,

15    and Defendant Quarterspot, Inc., filed a stipulation for dismissal with prejudice of this action

16    as to Defendant Quarterspot, Inc. (ECF No. 24.) In this stipulation, Plaintiff states that she

17    voluntarily dismisses the complaint as against Quarterspot, Inc., with prejudice, pursuant to

18    Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Defendant Quarterspot, Inc., has not filed

19    either an answer or a motion for summary judgment. Accordingly, in light of Plaintiff’s notice

20    of voluntary dismissal, the case has ended and is dismissed with prejudice as to Defendant

21    Quarterspot, Inc., only. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d

22    688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to designate on the

23    docket that Defendant Quarterspot, Inc., has been terminated from this action as of the date this

24     order is entered.
     IT IS SO ORDERED.
25

26      Dated:    October 30, 2019                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
